DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-12, filed on 01/15/2020, are currently pending and are under consideration. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the measurement device, the database, and the display device claimed in independent claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: the measurement device, the data processing device, the database, and the display device in claim 1. The measurement device is interpreted as optical coherence tomography as described on page 6, lines 13-16 of the originally filed specification; the database is interpreted as any combination of text and/or images stored in memory as described on page 11, lines 10-16 of the originally filed specification; the data processing device is interpreted as a computer as described on page 11, lines 17-24 of the originally filed specification; and the display device is being understood as a device capable of displaying images as described on page 13, lines 13-23 of the originally filed specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broderick et al. (US Patent Application Publication 2003/0007123), hereinafter Broderick.
Regarding claims 1 and 7, Broderick teaches an apparatus and method for generating a prediction, at a time prior to a laser iris color-change procedure [Examiner’s note: this is being understood as intended use], of what a patient's iris color will be after the procedure is performed and its effects are realized (e.g. Par. [0010]; Fig. 10), characterized in that said apparatus comprises:
a measurement device configured to measure anatomical features of the patient's eye relevant to the prediction (e.g. Par. [0058]: patient’s eye is scanned);
a database comprising measurements of the anatomical features of a population of eyes and the iris colors associated with the anatomical features of the population of eyes (e.g. Par. [0018]: “A database accessible by the server containing information relating to the user…”; Par. [0060]: databases with patient eye information; Par. [0058]: a database of sample eye templates can be used by the patient);
	a data-processing device, configured to (e.g. Par. [0060]: processor 860):
query the database, using as search criteria the measurements of the anatomical features of the patient's eyes (e.g. Fig. 10; Par. [0060]: the image database is used with interactive user selection; Fig. 12: consult database at step 1222; Par. [0075], lines 4-9: the qualities of the patient’s eye are read and then matched with records in the database), and
generate the prediction (e.g. Par. [0065]: “The interactive process of step 930 utilizes the various qualities associated with the user's template image (such as skin color, eyebrow and eyelash color, eye shadow color, hair color, lipstick color, blush color and natural iris color) to suggest intelligently the best color or pattern options”); and
a display device configured to display at least one of a description or image of the prediction (e.g. Par. [0017]: the invention includes a display means; Fig. 8: display 852; Fig. 12: step 1224; Par. [0075], lines 9-11: suggestions are made and shown on the display integrated with the eye template; 
Regarding claims 4 and 10, Broderick further teaches wherein the database comprises at least one of: a relational database; an operational database; a database warehouse; a distributed database; or an end-user database (e.g. Par. [0060]: database includes patient specific data).
Regarding claims 5 and 11, Broderick further teaches wherein the data-processing device is configured to carry out at least one of: data format conversion; data verification; data validation; data sorting; data summarization; data aggregation; data analysis; or data reporting (e.g. Par. [0060]: image database 870 stores patient eye images and templates for displaying to patients which is understood to be data aggregation).
Regarding claims 6 and 12, Broderick further teaches wherein the display device comprises at least one of: photographs; a digital file; a digital image print-out; a cathode ray tube display; a light-emitting diode display; an electroluminescent display; electronic paper; a plasma display panel; a liquid crystal display; a high-performance addressing display; a thin-film transistor display; an organic light-emitting diode display; a surface-conduction electron-emitter display; a field emission display; a laser TV; a carbon nanotube; a quantum dot display; an interferometric modulator display; a digital microshutter display; a swept-volume display; a varifocal mirror display; an emissive volume display; a laser display; a holographic display; or a light field display (e.g. Par. [0060]: image database contains images to be displayed and therefore they teach that the display device comprises a digital file).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Broderick et al. (US Patent Application Publication 2003/0007123), hereinafter Broderick, as applied to claims 1, 4-7, and 10-12 above, and further in view of Bagherinia (US Patent Application Publication 2016/0317012).
Regarding claims 2 and 8, Broderick teaches the invention as claimed. However, Broderick fails to teach wherein the anatomical features of the patient's eye relevant to the prediction comprise at least one of: thickness of iris stroma; location, density, color, or thickness of at least one of melanocytes or lipofuscin; thickness, density, axial periodicity, depth, or arrangement of iris stroma fibers; thickness, density, axial periodicity, depth, or arrangement of iris vasculature; anterior chamber depth; corneal curvature or clarity; or iris curvature.
Bagherinia teaches, in a similar field of endeavor, a method and system for ocular anterior segment tracking. Bagherinia teaches it is known for the anatomical features of the eye to include iris thickness and iris curvature (e.g. Par. [0103]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Broderick to include the anatomical features of the eye to include iris thickness and iris curvature as taught by Bagherinia in order to provide the predictable results of obtaining a clearer real-time image of the eye for improved prediction of iris color. 
Regarding claims 3 and 9, Broderick teaches the invention as claimed. However, Broderick fails to teach wherein the measurement device configured to measure the anatomical features of the 
Bagherinia teaches, in a similar field of endeavor, a method and system for ocular anterior segment tracking. Bagherinia teaches it is known for the measurement device to be optical coherence tomography (e.g. Par. [0003]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Broderick to include the measurement device being optical coherence tomography as taught by Bagherinia in order to provide the predictable results of non-invasively imaging the eye to obtain a clearer real-time image of the eye and to provide improved prediction of iris color.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        
                                                                                                                                                                                                    /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792